Name: Regulation No 159/67/EEC of the Commission of 23 June 1967 fixing the coefficients of equivalence between the qualities of wheat flour and rye flour offered on the world market and the standard quality for which the threshold price is fixed
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 Official Journal of the European Communities 119 2542/67 OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES 27.6.67 REGULATION No 159/67/EEC OF THE COMMISSION of 23 June 1967 fixing the coefficients of equivalence between the qualities of wheat flour and rye flour offered on the world market and the standard quality for which the threshold price is fixed HAS ADOPTED THIS REGULATION :THE COMMISSION OF THE EUROPEAN ECONOMIC COMMUNITY, Having regard to the Treaty establishing the European Economic Community ; Article 1 Having regard to Council Regulation No With a view to the determination of the c.i.f. prices for the products mentioned below, the adjustment provided for in Article 13 (2 ) of Regulation No 120/67/EEC shall be made :  in respect of wheat, spelt and meslin flour, by applying the coefficients of equivalence listed in Annex I to this Regulation, the coefficients listed in Sections A and B of this Annex being applied cumulatively ;  in respect of rye flour, by applying the coefficients of equivalence listed in Annex II to this Regulation . Article 2 120/67/EEC1 of 13 June 1967 on the common organisation of the market in cerceals, and in particular Article 13 (4) thereof; Whereas Article 13 (2) of the above-mentioned Regulation provides that the c.i.f. prices for flour shall be adjusted by means of the coefficient of equivalence expressing any differences in quality as compared with the standard quality for which the threshold price is fixed; Whereas threshold prices for wheat flour and rye flour must be fixed for the standard qualitites provided for in Council Regulation No 130/67/EEC2 13 June 1967 determining the standard qualities for certain cereals and certain classes of flour, groats and meal and the rules for fixing threshold prices for these classes of products ; Whereas when the coefficients of equivalence are being determined account should be taken of the moisture and ash content of the qualitites of flour offered on the world market as well as their baking value ; Whereas if qualities of flour not mentioned in this Regulation are offered on the world market the Commission must be in a position to apply new coefficients of equivalence for a given period until this Regulation is amended to bring it up to date ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Cereals ; 1 . If qualities of flour not listed in the Annexes to this Regulation are offered on the world market the Commission may apply coefficients other than those mentioned in these Annexes . In such case, account shall be taken of the characteristics of the qualities of flour in question as compared with the qualities of flour listed in the Annexes to this Regulation, and of the coefficients of equivalence applicable to process basic cereals, provided for in Commission Regulation No 158/67/ EEC3 of 23 June 1967 fixing the coefficients of equivalence between the qualities of cereals offered on the world market and the standard quality for which the threshold price is fixed. 2. However, the provisions of paragraph 1 may be applied for not more than twenty days for one and 1 OJ No 117, 19.6.1967, p. 2269/67. 2 OJ No 120, 21.6.1967, 2356/67. 3 OJ No 128 , 27.6.1967, p . 2536/67. 120 Official Journal of the European Communities the coefficients provisionally used by the Commission . the same coefficient of equivalence. Within this period, the relevant Annex to this Regulation must be revised in accordance with the procedure laid down in Article 26 of Regulation No 120/67/EEC. However, this revision shall not affect the validity of Article 3 This Regulation shall enter into force on 1 July 1967 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 June 1967. For the Commission The President Walter HALLSTEIN ANNEX I Coefficients of equivalence for wheat, spelt and meslin flour A Coefficient of equivalence in u.a. per 1000 kg of flour Flour with an ash content referred to dry matter per 100 g of flour of : (expressed in mg) For a moisture content of 15-5% For a moisture content of less than 15-5% Amount to bÃ § deducted from the price for the quality of flour Amount to be added to the price for the quality of flour Amount to be deducted from the price for the quality of flour Amount to be  added to the price for the quality of flour up to 425 9-00 11-70 426- 475 5-25 7-95 476- 525 2-25 4-95 526- 575 0 0 2-70 576- 625 1-20 1-50 626- 675 2-40 0-30 676- 725 ' 726- 775 3-60 /' 4-80 0-90 2-10 776- 825 6-00 3-30 · 826- 875 \ 7-50 4-80 876- 925 9-00 ' 6-30 926- 975 10-50 7-80 976-1025 12-00 9-30 1026-1075 13-50 10-80 1076-1125 15-00 12-30 1550-1650 24-00 21-30 121Official Journal of the European Communities ANNEX I (Cont'd) B Flour made from certain qualities of common wheat Coefficient of equivalence in u.a.per 1000 kg of flour Country of origin Description of quality Amount to be deducted from the price for the quality of flour Amount to be added to the price for the quality of flour USA and other third countries Soft Red Winter and other qualities of common wheat of which the baking value corresponds to that of Euro ­ pean wheat qualities 0 0 USA Hard Red Winter Dark Hard Winter Northern Spring, Red Spring, Dark Northern Spring j 7-50 j 10-00 Canada Manitoba 12-50 USSR 7-50 ANNEX II Coefficients of equivalence for rye flour Coefficient of equivalence in u.a. per 1000 kg of flour Flour with an ash content referred to dry matter per 100 g of flour of : (expressed in mg) For a moisture content of 15-5% For a moisture content of less than 15-5% Amount to be deducted from the price for the quality of flour Amount to be added to the price for the quality of flour Amount to be deducted from the price for the quality of flour Amount to be added to the price for the quality of flour up to 550 11-70 551- 700 9-40 14-80 701- 850 0 12-50 851-1050 4-20 3-10 1-10 1051-1250 8-50 5-40 1251-1600 11-70 8-60 more than 1600 15-70 12-60 '